SUBSCRIPTION AGREEMENT

A completed and originally executed copy of this Subscription Agreement,
including all applicable schedules hereto, must be delivered by no later than
12:00 p.m. (Eastern Standard time) on December 1, 2006 to Neutron Enterprises,
Inc., at 450 Matheson Blvd. East, Unit 67, Mississauga, Ontario, Attention: Mr.,
Ciaran Griffin, Chief Financial Officer (Fax: (905) 629-2877; e-mail
address:cgriffin@neutrongroup.com).

--------------------------------------------------------------------------------

TO:

NEUTRON ENTERPRISES, INC. (the “Company”)

The undersigned (the “Purchaser”), on its own behalf, and, if it is not
purchasing as principal, on behalf of those for whom the undersigned is
contracting hereunder as trustee or agent (each a “Beneficial Purchaser”),
hereby irrevocably subscribes for and agrees to purchase the number of Units
(each a “Unit”) of the Company set out below to be issued at a price of
U.S.$2.00 (the “Purchase Price”) per Unit, for the aggregate consideration set
out below, subject to the following terms and conditions. Each Unit consists of
one share of Common Stock of the Company and one-half of a warrant (a “Warrant”)
in the form attached as Exhibit A hereto. Each whole Warrant allows the holder
thereof to purchase one share of Common Stock at a price of U.S.$2.50 per share.
This agreement, which for greater certainty includes and incorporates the
attached Annexes, Exhibits and Schedules, as each may be amended, supplemented,
replaced and/or restated from time to time, are collectively referred to herein
as the “Subscription Agreement” or the “Agreement”. The Purchaser on its own
behalf, and if not purchasing as principal, on behalf of those on whose behalf
it is contracting hereunder as trustee or agent, agrees to be bound by the terms
and conditions set forth in the attached “Terms and Conditions of Subscription”
including without limitation the representations, warranties, acknowledgements
and covenants set forth in the Annexes, Exhibits and Schedules attached thereto.
The Purchaser further agrees on its own behalf, and if not purchasing as
principal, on behalf of those on whose behalf it is contracting hereunder as
trustee or agent, without limitation, that the Company may rely on the
Purchaser’s representations, warranties, acknowledgements and covenants
contained in such documents.

Issue: Units

Price Per Unit: U.S.$2.00

Number of Units Purchased: _______________________

Total Subscription Price (number of Units purchased x U.S.$2.00):

U.S.$_________________________________

Number of share of Common Stock of the Company currently owned or over which
control and direction is exercised (directly and indirectly):
_______________________



--------------------------------------------------------------------------------



- 2 -

DATED this ________ day of _______________, 2006.

 

Name and Address of Purchaser:

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

(Name of Purchaser - please print)

 

(Purchaser’s Address)

       

by: 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

Authorized Signature

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

 

 

(Telephone Number)

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

(Official Capacity or Title - please print)

 

(Facsimile Number)

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

(Please print name of individual whose signature appears above if different from
the name of the Purchaser printed above.)

 

(E-mail Address)

Details of the Beneficial Purchaser (if any, for whom the undersigned is
contracting (the “Beneficial Owner”)):

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

(Name – please print)

 

(Beneficial Purchaser’s Address)

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

(if space is inadequate please attach a schedule containing the necessary
information)

 

 



--------------------------------------------------------------------------------



- 3 -

 

Registration Instructions (registration of the certificates representing the
shares of Common Stock should be made as follows):

 

Delivery Instructions (the certificates representing the shares of Common Stock
are to be delivered as follows (if different from the address of the Purchaser
set forth above)):

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Name

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Account reference, if applicable

 

Account reference, if applicable

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Address

 

Contact Name

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

 

Address

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

 

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Telephone Number

 

Telephone Number

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Facsimile Number

 

Facsimile Number

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

E-mail Address

 

E-mail Address

ACCEPTANCE

The foregoing is acknowledged, accepted and agreed to this ______ day of
___________, 2006.

 

NEUTRON ENTERPRISES, INC.

 

 

 


Per: 



 

 



 



--------------------------------------------------------------------------------

 

 

 

 

Authorized Signing Officer

 

 

 



--------------------------------------------------------------------------------



- 4 -

TERMS AND CONDITIONS OF SUBSCRIPTION

This Subscription Agreement is dated as of the date appearing on the first page
hereof between Neutron Enterprises, Inc. a Nevada corporation (the “Company”),
and the Purchaser identified on the first page hereof and on the signature page
hereto;

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and pursuant
to the Securities Laws (as defined below), the Company desires to issue and sell
in a private placement transaction up to 4,000,000 Units;

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

ARTICLE I.

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms have the meanings
indicated in this Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(i).

“Affiliate” means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as such Purchaser will be
deemed to be an Affiliate of such Purchaser.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.

“Canadian Purchaser” means a Purchaser residing in the Designated Provinces.



--------------------------------------------------------------------------------



- 5 -

“Closing” means the closing of the purchase and sale of the Common Stock and the
Warrants pursuant to Section 2.1, on the date this Agreement is accepted by the
Company, which shall be no later than December 1, 2006; provided that the
Company may extend the Closing for an additional thirty days with consent of any
Purchaser. At the Company’s election, the Company may have multiple Closings,
each of which shall be a Closing hereunder.

“Closing Date” means the date of the Closing.

“Commission” means the Securities and Exchange Commission of the United States.

“Common Stock” means the common stock of the Company, $0.001 par value per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Designated Provinces” means the provinces of Ontario and Quebec in Canada.

“Disclosure Schedules” means the Disclosure Schedules attached as Annex I
hereto.

“Exchange Act” means the Securities Exchange Act of 1934 of the United States,
as amended.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal or other restriction.

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(a).

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l).

“NI 45-106” means National Instrument 45-106 - Prospectus and Registration
Exemptions, as such instrument is in effect (if applicable) on the Closing Date
in the provinces of Ontario and Quebec in which the Purchaser resides.



--------------------------------------------------------------------------------



- 6 -

“Ontario Purchaser” means a Purchaser who is resident in the Province of
Ontario, Canada or is otherwise subject to the Ontario Securities Laws.

“Ontario Securities Act” means the Securities Act (Ontario), as amended.

“OSC” means the Ontario Securities Commission.

“Ontario Securities Laws” means the Ontario Securities Act, the Securities
Regulation thereto, and all instruments, policies, rules, orders, codes, notices
and interpretation notes of the OSC in effect as of the date hereto.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Per Unit Purchase Price” means $2.00.

“Purchaser” means any the purchaser indicated on the first page of this
Subscription Agreement and includes Canadian Purchasers if applicable.

“Quebec Purchaser” means a Purchaser who is resident in the Province of Quebec,
Canada or is otherwise subject to the Quebec Securities Laws.

“Quebec Securities Act” means the Securities Act (Québec), as amended.

“Quebec Securities Laws” means the Quebec Securities Act, the regulations
thereunder, and all instruments, policies, rules, decisions, notices and
interpretation notes of the AMF in effect as of the date hereto.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(g).

“Securities” means the Shares, the Warrants and the Shares issuable upon
exercise of the Warrant.

“Securities Act” means the Securities Act of 1933 of the United States, as
amended.



--------------------------------------------------------------------------------



- 7 -

“Securities Commissions” means, collectively, the applicable securities
regulatory authority in each of the Designated Provinces.

“Securities Laws” means, collectively, the applicable securities laws of each of
the Designated Provinces and the respective regulations and rules made and forms
prescribed thereunder together with all applicable and legally enforceable
published policy statements, blanket orders, rulings and notices of the
respective Securities Commissions or equivalent securities regulatory
authorities in the Designated Provinces.

“Shares” means the shares of Common Stock issued or issuable to each Purchaser
pursuant to this Agreement, including the Shares issuable upon exercise of the
Warrants.

“Subscription Amount” means the amounts set forth below the Purchaser’s
signature block on the signature page hereto, in United States dollars and in
immediately available funds.

“Subsidiary” means a body corporate that:

 

(a)

is controlled by:

 

(i)

the Company;

 

(ii)

the Company and one or more bodies corporate, each of which is controlled by the
Company; or

 

(iii)

two or more bodies corporate, each of which is controlled by the Company; or

 

(b)

is a Subsidiary of a body corporate that is a Subsidiary of the Company.

“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is traded on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on the OTC
Bulletin Board, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the National Quotation Bureau
Incorporated (or any similar organization or agency succeeding to its functions
of reporting prices); provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.



--------------------------------------------------------------------------------



- 8 -

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the American Stock Exchange, the New York Stock Exchange, the Nasdaq
National Market or the Nasdaq SmallCap Market.

“Transaction Documents” means this Agreement and any Annex, Exhibit or Schedule
thereto, the Warrants and any other documents or agreements executed in
connection with the transactions contemplated hereunder.

“United States” means the United States.

“United States Securities Laws” means, collectively, the applicable securities
laws of the United States and the regulations and rules made and forms
prescribed thereunder, together with all applicable and legally enforceable
published policy statements, blanket orders, rulings and notices of the
Commission.

ARTICLE II.

PURCHASE AND SALE

2.1 Closing. At the Closing, the Purchaser shall purchase, and the Company shall
issue and sell, in the aggregate, a number of Units up to 4,000,000 Units. The
Purchaser shall purchase from the Company, and the Company shall issue and sell
to such Purchaser, a number of Units equal to such Purchaser’s Subscription
Amount divided by the Per Unit Purchase Price.

2.2 Closing Conditions. The Closing is conditional upon the following:

(a) At the Closing the Company shall deliver or cause to be delivered to the
Purchaser this Agreement, duly executed by the Company.

(b) At the Closing the Purchaser shall deliver or cause to be delivered to the
Company the following:

(1) this Agreement, duly executed by the Purchaser; and

(2) the Purchaser’s Subscription Amount by wire transfer to the account of the
Company as provided to the Purchaser in writing prior to the Closing Date.

(c) All representations and warranties of each of the parties herein shall
remain true and correct as of the Closing Date.



--------------------------------------------------------------------------------



- 9 -

(d) As of the Closing Date, there shall have been no Material Adverse Effect
with respect to the Company since the date hereof.

(e) From the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission (except for any suspension of trading
of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by the Trading Market shall not have
been suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by the Trading Market, nor shall a banking
moratorium have been declared either by the United States or New York State
authorities.

2.3 Delivery and Payment. The Purchaser agrees (on its own behalf and, if
applicable, on behalf of each Beneficial Purchaser) that the following shall be
delivered to the Company at the address and by the date set out on the first
page of this Subscription Agreement, or at such other time, date or place as the
Company may advise:

(a) a completed and duly signed copy of this Subscription Agreement;

(b) if the Purchaser or a Beneficial Purchaser is resident in or otherwise
subject to the Securities Laws of the Designated Provinces and is purchasing the
Purchaser’s Securities as principal for its own account and not for the benefit
of any other person and is purchasing the Purchaser’s Securities as an
“accredited investor” as defined in NI 45-106, a duly completed and executed
copy of the Accredited Investor Status Certificate in the form attached hereto
as Schedule A;

(c) if the Purchaser or a Beneficial Purchaser is resident in or otherwise
subject to the Securities Laws of the Designated Provinces and is purchasing the
Purchaser’s Securities as principal for its own account and not for the benefit
of any other person and is purchasing a sufficient number of Units so that the
aggregate Purchase Price payable by the Purchaser in respect of the Purchaser’s
Securities will not be less than 150,000 Canadian Dollars, a duly completed and
executed Minimum Amount Investment Status Certificate in the form attached
hereto as Schedule B;

(d) if the Purchaser is resident in or otherwise subject to the Securities Laws
of the Designated Provinces and is purchasing the Purchaser’s Securities as an
“employee”, “executive officer”, “director” or “consultant” of the Company as
such terms are defined in NI 45-106, a duly completed and executed copy of the
Employee, Executive Officer, Director or Consultant Status Certificate in the
form attached hereto as Schedule C;



--------------------------------------------------------------------------------



- 10 -

(e) any other documents required by the Securities Laws or as the Company may
request.

The Purchaser for and on behalf of itself and each Beneficial Purchaser, if any,
acknowledges and agrees that the documents referred to in this Section 2.3, when
executed and delivered by the Purchaser, will form part of and will be
incorporated into this Subscription Agreement and each shall constitute a
representation, warranty or covenant of the Purchaser and each Beneficial
Purchaser, if any, hereunder in favour of the Company. The Purchaser for and on
behalf of itself and each Beneficial Purchaser, if any, consents to the filing
of such documents as may be required to be filed with the Trading Market or the
Securities Commissions in connection with the transactions contemplated hereby.
The Purchaser for and on behalf of itself and each Beneficial Purchaser, if any,
acknowledges and agrees that the irrevocable offer contained in this
Subscription Agreement, the Purchase Price and any other documents delivered in
connection herewith will be held by the Company until such time as the Closing
Conditions set out hereinabove are satisfied or have been duly waived.

2.4 Deliveries by the Company. Within ten Trading Days of the Closing Date, the
Company shall deliver or cause to be delivered to the Purchaser certificates
evidencing a number of Shares equal to the Purchaser’s Subscription Amount
divided by the Per Unit Purchase Price, and certificates evidencing a number of
Warrants equal to one half of such Purchaser’s Subscription Amount divided by
the Per Unit Purchase Price, in each case registered in the name of the
Purchaser;

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. Except as set forth under the
corresponding section of the Disclosure Schedules delivered concurrently
herewith, the Company hereby makes the following representations and warranties
as of the date hereof and as of the Closing Date to the Purchaser:

(a) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation, with the requisite corporate power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation of any of the provisions
of its articles of incorporation or bylaws. The Company is duly qualified to
conduct business and is in good standing as a foreign corporation in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in (i) a material adverse effect on the legality, validity
or enforceability of any Transaction Document, (ii) a material adverse effect on
the results of operations, assets, business or financial condition of the
Company, taken as a whole, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”).



--------------------------------------------------------------------------------



- 11 -

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary action on the part of the Company and
no further action is required by the Company in connection therewith. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally; (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies; and (iii) as limited by public policy.

(c) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s articles of incorporation or bylaws; (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument
(evidencing a Company debt or otherwise) to which the Company is a party or by
which any material property or asset of the Company is bound or affected; or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including federal and state securities laws and
regulations), or by which any material property or asset of the Company is bound
or affected; except in the case of each of clauses (ii) and (iii), such as would
not have or reasonably be expected to result in a Material Adverse Effect.



--------------------------------------------------------------------------------



- 12 -

(d) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other than
(a) the filing by the Company with the Securities Commissions of a report on
Form 45-106F1 prepared and executed in accordance with NI 45-106, which is
required to be made by the Company within 10 days after the date of the issuance
of any Securities to a Canadian Purchaser together with the requisite filing
fees; (b) such as have already been obtained or such exemptive filings as are
required to be made under applicable securities laws; and (c) such other filings
as may be required following the Closing Date under the Securities Act, the
Exchange Act, the Securities Laws or corporate law.

(e) Issuance of the Securities. The Securities are duly authorized and, when
issued and paid for in accordance with the Transaction Documents, will be duly
and validly issued, fully paid and non-assessable, and free and clear of all
Liens imposed by the Company.

(f) Capitalization. Except for the issuance of Securities pursuant to this
Agreement and other similar agreements entered into in connection with the
offering of which this Agreement is a part and except as set forth below, the
capitalization of the Company is as described in the Company’s most recent
periodic report filed with the Commission. No Person has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Securities, except for
employee stock options under the Company’s stock option plans and except as set
forth below, there are no outstanding options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to issue additional shares of
Common Stock, or securities or rights convertible or exchangeable into shares of
Common Stock. The issue and sale of the Securities will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Purchaser) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under
such securities.



--------------------------------------------------------------------------------



- 13 -

On August 28, 2005, the Company issued warrants to Creata Promotions (USA), Inc.
(“Creata”) to purchase up to 3,000,000 shares of Common Stock of the Company,
exercisable at a price of $1.00 per share and subject to vesting terms related
to the achievement of certain sales goals. To date, warrants representing
250,000 shares have vested. The 250,000 warrants have not been exercised to
date. The expense to the Company in respect of such warrants for the Company’s
fiscal year ended December 31, 2005 was $567,348.00, which was calculated based
on the assumptions detailed in Note 9(h) of the Company’s financial statements
in respect of such fiscal year, and the value of the warrants that vested was
calculated using the Black-Scholes Option Pricing Model. The expense has been
included in the Company’s general and administrative expenses in respect of such
fiscal year. Due a change in the Company’s operations, the warrants that have
not vested to date will not vest.

The Board of Directors of the Company has approved the following options: (i)
200,000 shares of Common Stock to Ciaran Griffin, (ii) 1,000,000 shares of
Common Stock Mark Wolinsky, (iii) 100,000 shares of Common Stock to Josh Unger,
(iv) 1,500,000 shares of Common Stock to Mitchell Rosen, (v) 250,000 shares of
Common Stock to Harry Hopmeyer, (vi) 300,000 shares of Common Stock to Steve
Sharper (vii) 250,000 shares of Common Stock to Mitchell Halickman upon
acceptance by him to serve as a member of the Company’s Advisory Committee, and
(xiii) 250,000 shares of Common Stock to Doug Lewin upon acceptance by him to
serve as a member of the Company’s Advisory Committee. Doug Lewin has accepted
such position, and Mitchell Halickman has not accepted the position to date. The
Company has issued 500,000 shares of Common Stock to its Chief Executive
Officer, Mr. Rory Olson, after the end of the Company’s fiscal quarter ended
June 30, 2006 as part of his compensation package. The Company has also agreed
to issue 38,000 shares of Common Stock to CEOcast, Inc., an investor relations
group, of which 20,834 shares are due to be issued, with 8,333 shares to be
issued on each of November 10 and December 10, 2006.

The Company has agreed to issue to Alliance Investment Management Inc., as
partial consideration for fees payable to it with respect to the transactions
contemplated by this Agreement, a number of warrants equal to eight percent (8%)
of the total number of Units subscribed for pursuant to this Agreement
(collectively, the “Agent’s Warrants”), on substantilly the same terms as the
Warrants, save and except that the Agent’s Warrants provide for a cashless
exercise of same.



--------------------------------------------------------------------------------



- 14 -

(g) SEC Reports; Financial Statements. The Company has filed all periodic
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) of the Exchange Act, for the
two years preceding the date hereof (or such shorter period as the Company was
required by law to file such material) (the foregoing materials, including the
exhibits thereto, being collectively referred to herein as the “SEC Reports”
and, together with the Disclosure Schedules to this Agreement, the “Disclosure
Materials”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applicable in the United States on a consistent basis
during the periods involved (“GAAP”), except as may be otherwise specified in
such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(h) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports, or in
Schedule 3.1 (h), (i) there has been no event, occurrence or development that
has had or that could reasonably be expected to result in a Material Adverse
Effect; (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission; (iii) the
Company has not altered its method of accounting; (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock; and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock option plans disclosed in Section 3(f) or as disclosed in the SEC
Report. The Company does not have pending before the Commission any requests for
confidential treatment of information.



--------------------------------------------------------------------------------



- 15 -

(i) Litigation. Except as disclosed in the SEC Reports, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of the Company, threatened in writing against the Company, or any
of its properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities; or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. The Company is
not, and has not been, the subject of any Action involving a claim of violation
of or liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any current or former director or officer of the Company. The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.

(j) Labour Relations. No material labour dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which could reasonably be expected to result in a Material Adverse Effect.

(k) Compliance. Except as disclosed in the SEC Reports, the Company is not (i)
in default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company), and the Company has not received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived); (ii) in violation of any order of any court,
arbitrator or governmental body; or (iii) in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws applicable to its business; except in the
case of clauses (i), (ii) and (iii) as would not have or reasonably be expected
to result in a Material Adverse Effect.



--------------------------------------------------------------------------------



- 16 -

(l) Regulatory Permits. The Company possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct its businesses as described in the SEC Reports,
except where the failure to possess such permits would not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company has not received any notice of proceedings relating to the
revocation or modification of any Material Permit.

(m) Title to Assets. The Company has good and marketable title in fee simple to
all real property that is material to the business of the Company, taken as a
whole, and good and marketable title in all personal property that is material
to the business of the Company, taken as a whole, in each case free and clear of
all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and Liens for the payment of federal, state
or other taxes, the payment of which is neither delinquent nor subject to
penalties. Any real property and facilities held under lease by the Company are
held by them under valid, subsisting and enforceable leases with which the
Company is in material compliance.

(n) Patents and Trademarks. To the knowledge of the Company, the Company has, or
has rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with its businesses
as described in the SEC Reports and which the failure to so have could have or
reasonably be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). The Company has not received a written notice
that any of the Intellectual Property Rights used by the Company violates or
infringes the rights of any Person. To the knowledge of the Company, all such
Intellectual Property Rights are enforceable.

(o) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from, any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $60,000
other than (a) for payment of salary or consulting fees for services rendered,
(b) reimbursement for expenses incurred on behalf of the Company and/or (c) for
other employee benefits, including stock option agreements under any stock
option plan of the Company.



--------------------------------------------------------------------------------



- 17 -

(p) Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-14 and 15d-14) for the Company and designed such
disclosure controls and procedures to provide reasonable assurance that material
information relating to the Company, including its Subsidiaries, is made known
to the certifying officers by others within those entities, particularly during
the period in which the Company’s Form 10-KSB or 10-QSB, as the case may be, is
being prepared.

(q) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by this Agreement, other than a fee payable to
Alliance Investment Management Inc. equal to five percent (5%) of the gross
proceeds from the subscription for Units contemplated by this Agreement plus the
Agent’s Warrants. The Purchaser shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement.

(r) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchaser as contemplated hereby. The issuance and sale of the Securities
hereunder does not contravene the rules and regulations of the Trading Market.



--------------------------------------------------------------------------------



- 18 -

(s) Investment Company. The Company is not, and is not an Affiliates of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

(t) Listing and Maintenance Requirements. The Company has not, in the 12 months
preceding the date hereof, received notice from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is, and has no reason to believe that it will not in the
foreseeable future continue to be, in compliance with all such listing and
maintenance requirements.

(u) Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s articles of incorporation or the laws of its state of
incorporation that is or could become applicable to the Purchaser as a result of
the Purchaser and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, the
Company’s issuance of the Securities and the Purchaser’s ownership of the
Securities.

(v) Disclosure. The Company understands and confirms that the Purchaser will
rely on the foregoing representations and covenants in purchasing the
Securities. All disclosure provided to the Purchaser regarding the Company, its
business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.

3.2 Representations and Warranties of the Purchaser. Each Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

(a) Organization; Authority. The Purchaser is legally competent natural person
or an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, with full right, corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by the Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or similar action on the part of the Purchaser. Each
Transaction Document to which it is a party has been duly executed by the
Purchaser, and, when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser, enforceable against it in accordance with its terms.



--------------------------------------------------------------------------------



- 19 -

(b) Investment Intent. The Purchaser understands that (i) the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law; and (ii) the Purchaser has not received a
prospectus, an offering memorandum (including, without limitation, as such term
is defined in the Ontario Securities Act), sales or advertising literature or
similar document in connection with the purchase of the Securities, and the
Purchaser has not requested, nor does the Purchaser need to receive, any such
document. The Purchaser is acquiring the Securities as principal for its own
account for investment purposes only and not with a view to or for distributing
or reselling such Securities or any part thereof, has no present intention of
distributing any of such Securities and has no arrangement or understanding with
any other persons regarding the distribution of such Securities (this
representation and warranty not limiting the Purchaser’s right to sell the
Securities in compliance with applicable federal and state securities laws in
the United States or applicable securities laws in Canada). The Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. The
Purchaser does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities. The Purchaser understands
and acknowledges that the Securities are subject to certain resale restrictions
under applicable securities laws. The Purchaser also acknowledges that it has
been advised to consult its own legal advisers with respect to applicable resale
restrictions and that it is solely responsible for complying with such
restrictions (and that the Company is not in any manner responsible for ensuring
compliance by the Purchaser with such restrictions).

(c) Experience of Such Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

(d) General Solicitation. The Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.



--------------------------------------------------------------------------------



- 20 -

(e) Compliance with the Securities Laws. The Purchaser agrees to comply with the
requirements of Regulation M of the Exchange Act, if applicable, with respect to
the sale of the Shares by the Purchaser. The Purchaser hereby confirms its
understanding that it may not cover short sales made prior to the date hereof,
nor may it pledge, hypothecate, lend or otherwise facilitate short sales of
Company Shares. The Purchaser acknowledges that it does not intend to cover
short positions made by it before the Effective Date with Shares purchased by it
hereunder.

(f) No Government Review. The Purchaser understands that neither the Commission
nor any securities commission or other governmental authority of any state,
country or other jurisdiction has approved the issuance of the Securities or
passed upon or endorsed the merits of the Securities, this Agreement or the
Warrant, or confirmed the accuracy of, determined the adequacy of, or reviewed
this Agreement or the Warrant.

(g) Restrictions on Transfer. The Purchaser understands that the Securities are
“restricted securities” as such term is defined in Rule 144 under the Securities
Act and have not been registered under the Securities Act or registered or
qualified under any state securities law, and may not be, directly or
indirectly, sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and
registration or qualification under applicable state securities laws or the
availability of an exemption therefrom.

(h) Access to Information. The Purchaser acknowledges that it has had access to
and has reviewed all documents and records relating to the Company that it has
deemed necessary in order to make an informed investment decision with respect
to an investment in the Securities, including, but not limited to, the SEC
Reports and other disclosure materials; that it has had the opportunity to ask
representatives of the Company certain questions and request certain additional
information regarding the terms and conditions of such investment and the
finances, operations, business and prospects of the Company and has had any and
all such questions and requests answered to its satisfaction; and that it
understands the risks and other considerations relating to such investment.



--------------------------------------------------------------------------------



- 21 -

(i) Reliance on Representations.     The Purchaser understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of the federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Securities. The Purchaser represents and warrants to
the Company that any information that the Purchaser has heretofore furnished or
furnishes herewith to the Company is complete and accurate, and further
represents and warrants that it will notify and supply corrective information to
the Company immediately upon the occurrence of any change therein occurring
prior to the Company’s issuance of the Securities. Within five (5) days after
receipt of a request from the Company, the Purchaser will provide such
information and deliver such documents as may reasonably be necessary to comply
with any and all laws and regulations to which the Company is subject.

(j) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act, and shall be an “accredited investor” as
of the date of any exercise of the Warrants. The Purchaser is not required to be
registered as a broker dealer under Section 15 of the Exchange Act.

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

3.3 Representations and Warranties of Purchaser in the Designated Provinces. The
Purchaser on its own behalf and for and on behalf of each Beneficial Purchaser,
if any, represents, warrants and covenants in favour of the Company as follows
and acknowledges that the Company is relying on such representations, warranties
and covenants in connection with the transactions contemplated in this
Subscription Agreement:

(a) Authorization and Effectiveness. If the Purchaser or any Beneficial
Purchaser is an individual, it is of the full age of majority and has all
requisite legal capacity and competence to execute and deliver this Subscription
Agreement, to subscribe for the Purchaser’s Securities and to observe and
perform its covenants and obligations hereunder, or if the Purchaser or any
Beneficial Purchaser is a Company, the Purchaser or such Beneficial Purchaser is
duly incorporated and is a valid and existing corporation, has the necessary
corporate power, capacity and authority to execute and deliver this Subscription
Agreement, to subscribe for the Purchaser’s Securities and to observe and
perform its covenants and obligations hereunder and has taken all necessary
corporate action in respect thereof, or, if the Purchaser or any Beneficial
Purchaser is a partnership, syndicate or other form of unincorporated
organization, the Purchaser or such Beneficial Purchaser has the necessary legal
power, capacity and authority to execute and deliver this Subscription
Agreement, to subscribe for the Purchaser’s Securities and to observe and
perform its covenants and obligations hereunder and has obtained all necessary
approvals in respect thereof, and, in any case, upon acceptance by the Company,
this Subscription Agreement will constitute a legal, valid and binding agreement
of the Purchaser and each Beneficial Purchaser, if any, enforceable against the
Purchaser and such Beneficial Purchaser in accordance with its terms and will
not result in a violation of or create a state of facts which, after notice,
lapse of time or both, would constitute a default or breach of any of the
Purchaser’s or any Beneficial Purchaser’s constating documents, by-laws or
authorizing resolutions (if applicable), any agreement, indenture or other
document to which the Purchaser or any Beneficial Purchaser is a party or by
which it is bound or any law applicable to the Purchaser or any Beneficial
Purchaser or any judgment, decree, order, statute, rule or regulation applicable
to the Purchaser or any Beneficial Purchaser;



--------------------------------------------------------------------------------



- 22 -

(b) Residence. The Purchaser and each Beneficial Purchaser, if any, was offered
the Purchaser’s Securities in, and is a resident of, the Designated Provinces as
referred to under “Name and Address of Purchaser” and “Details of the Beneficial
Purchaser”, respectively, set out on the first page and page 2 hereof and
intends that the securities laws applicable in that jurisdiction govern any
transactions involving the Securities subscribed for by the Purchaser or such
Beneficial Purchaser and that such addresses were not created and are not used
solely for the purpose of acquiring the Purchaser’s Securities;

(c) Private Placement Exemptions. The Purchaser has properly completed, executed
and delivered to the Company the applicable questionnaire(s) and certificate(s)
(dated as of the date hereof) set forth in Schedules A through C attached hereto
and the information contained therein, and the representations, warranties and
covenants contained in the applicable Schedules attached hereto, are and will be
true and correct both as of the date of execution of this Subscription Agreement
and as at the Closing Date;

(d) Purchasing as Principal and For Investment Only. Unless Section 3.3(f) below
applies, the Purchaser is purchasing the Purchaser’s Securities as principal (as
required by applicable Securities Laws) for its own account, and not for the
benefit of any other person and is purchasing the Purchaser’s Securities for
investment only and not with a view to resale or distribution of all or any of
the Purchaser’s Securities;

(e) No Syndication. Unless Section 3.3(f) below applies, the Purchaser was not
created solely to purchase or hold securities (A) as an accredited investor as
described in paragraph (m) of the definition of “accredited investor” provided
in Schedule A, or (B) in reliance on the “Minimum Amount Investment” exemption
provided under Section 2.10 of NI 45-106 and such Purchaser pre-existed the
offering of the Securities and has a bona fide purpose other than investment in
the Securities;



--------------------------------------------------------------------------------



- 23 -

(f) Purchasing as Agent or Trustee.

(A) In the case of the purchase by the Purchaser of the Purchaser’s Securities
as agent or trustee for any principal whose identity is disclosed or identified,
each such Beneficial Purchaser of the Purchaser’s Securities is purchasing its
Purchaser’s Securities (i) as principal (as required by applicable Securities
Laws) for its own account and not for the benefit of any other person; (ii) for
investment only and not with a view to resale or distribution of all or any of
the Purchaser’s Securities; (iii) was not created or used solely to purchase or
hold securities in reliance on the “Minimum Amount Investment” exemption
provided under Section 2.10 of NI 45-106 and it pre-existed the offering of the
Securities and has a bona fide purpose other than investment in the Securities;
(iv) was not created solely to purchase or hold securities as an accredited
investor as described in paragraph (m) of the definition of “accredited
investor” provided in Schedule A; and (v) at an aggregate acquisition cost to
such Beneficial Purchaser of not less than 150,000 Canadian Dollars, or as an
“accredited investor” as defined in NI 45-106;

(B) In the case of the purchase by the Purchaser of the Purchaser’s Securities
as agent or trustee for any principal who is disclosed or identified, the
Purchaser is the duly authorized trustee or agent of such Beneficial Purchaser
with due and proper capacity, power and authority to execute and deliver, on
behalf of such Beneficial Purchaser, this Subscription Agreement and all other
Transaction Documents in connection with the purchase of the Purchaser’s
Securities hereunder, to agree to the terms and conditions herein and therein
set out and to make the representations, warranties, acknowledgements and
covenants herein and therein contained, all as if such Beneficial Purchaser were
the Purchaser and the Purchaser’s actions as trustee or agent are in compliance
with all applicable laws and the Purchaser and such Beneficial Purchaser
acknowledges that the Company is required by law to disclose to certain
regulatory authorities the identity of such Beneficial Purchaser of Purchaser’s
Securities for whom it may be acting; and

(C) In the case of the purchase by the Purchaser of the Purchaser’s Securities
on behalf of an undisclosed Beneficial Purchaser, the Purchaser is deemed under
applicable Securities Laws to be purchasing as principal;



--------------------------------------------------------------------------------



- 24 -

(g) Broker. Other than as contemplated by this Subscription Agreement there is
no person acting or purporting to act in connection with the transactions
contemplated herein who is entitled to any brokerage or finder’s fee and if any
person establishes a claim that any fee or other compensation is payable in
connection with this subscription for the Purchaser’s Securities, the Purchaser
covenants to indemnify and hold harmless the Company with respect thereto and
with respect to all costs reasonably incurred in the defence thereof;

(h) Illegal Use of Funds. None of the funds being used to purchase the
Purchaser’s Securities are to the knowledge of the Purchaser and each Beneficial
Purchaser, if any, proceeds obtained or derived directly or indirectly as a
result of illegal activities. The funds being used to purchase the Purchaser’s
Securities which will be advanced by the Purchaser to the Company hereunder will
not represent proceeds of crime for the purposes of the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada) (the “PCMLTFA”) and the
Purchaser, on its own behalf and on behalf of each Beneficial Purchaser, if any,
acknowledges that the Company may in the future be required by law to disclose
the Purchaser’s and any Beneficial Purchasers’ name and other information
relating to this Subscription Agreement and the Purchaser’s subscription
hereunder, on a confidential basis, pursuant to the PCMLTFA. To the best of the
Purchaser’s and each Beneficial Purchaser’s knowledge, none of the funds to be
provided by the Purchaser or a Beneficial Purchaser, if any, is being tendered
on behalf of a person or entity who has not been identified to the Purchaser,
and the Purchaser shall promptly notify the Company if the Purchaser or a
Beneficial Purchaser, if any, discovers that any of such representations cease
to be true, and shall promptly provide the Company with all necessary
information in connection therewith;

(i) Resale Restrictions. The Purchaser and each Beneficial Purchaser, if any,
(A) has been advised to, and will, consult its own legal advisors with respect
to trading in the Purchaser’s Securities (including the subscription therefor
hereunder), and with respect to the resale restrictions imposed by the
Securities Laws of the Designated Provinces in which the Purchaser or such
Beneficial Purchaser, if any, resides and other applicable Securities Laws and
the rules of the Trading Market, (B) acknowledges that resale restrictions,
including applicable hold periods imposed by the Securities Laws or other resale
restrictions applicable to such Securities that restrict the ability of the
Purchaser or such Beneficial Purchaser, if any, to resell such Securities are
applicable to the Purchaser’s Securities and may be of indefinite duration, (C)
acknowledges that the Purchaser or such Beneficial Purchaser, if any, is solely
responsible to determine applicable resale restrictions, (D) is solely
responsible (and the Company is not in any way responsible) for compliance with
applicable resale restrictions and agrees to comply with all applicable resale
restrictions, and (E) is aware that the Purchaser or such Beneficial Purchaser,
if any, may not be able to resell the Securities except in accordance with
limited exemptions under the Securities Laws and other applicable securities
laws;



--------------------------------------------------------------------------------



- 25 -

(j) No Purchase or Offer in United States. The Canadian Purchaser and each
Beneficial Purchaser, if any:

(i) is not a discretionary account or similar account (other than an estate or
trust) held for the benefit or account of a non-U.S. Person by a professional
fiduciary organized, incorporated, or (if an individual) resident in the United
States; or

(ii) is not, and is not purchasing the Purchaser’s Securities for the account or
benefit of, a U.S. Person under the U.S. Securities Act or for resale in the
United States or to a U.S. Person in violation of United States federal or state
securities laws, was not offered the Purchaser’s Securities in the United
States, at the time the purchase order originated was outside the United States,
and did not execute or deliver this Subscription Agreement or related documents
in the United States;

(k) Company or Unincorporated Organization. If the Purchaser or a Beneficial
Purchaser, if any, is a corporation or a partnership, syndicate, trust,
association, or any other form of unincorporated organization or organized group
of persons, the Purchaser or such Beneficial Purchaser was not created or being
used solely to permit purchases of or to hold Securities without a prospectus in
reliance on a prospectus exemption;

(l) Absence of Offering Memorandum or Similar Document. The Purchaser and each
Beneficial Purchaser, if any, have not received, nor have they requested, nor do
they have any need to receive, any offering memorandum or any other document
describing the business and affairs of the Company (other than this Subscription
Agreement and SEC Reports), nor has any document been prepared for delivery to,
or review by, any of them or any other prospective purchasers for the purpose of
assisting them in making an investment decision in respect of the Securities;

(m) Absence of Advertising. The offering and sale of the Securities to the
Purchaser and each Beneficial Purchaser, if any, was not made or solicited
through or as a result of, and the Purchaser and each such Beneficial Purchaser
is not aware of, any general solicitation or general advertising with respect to
the offering of the Securities, including advertisements, articles, notices or
other communications published, communicated or broadcast (as applicable) in any
printed public media, radio, television or telecommunications, including
electronic display (such as the Internet, including but not limited to the
Company’s website), or any seminar or meeting whose attendees have been invited
by general solicitation or general advertising;



--------------------------------------------------------------------------------



- 26 -

(n) No Undisclosed Information. The Purchaser’s Securities are not being
purchased by the Purchaser or each Beneficial Purchaser, if any, as a result of,
nor does the Purchaser or any Beneficial Purchaser, if any, have knowledge of,
any material fact (as defined in applicable Securities Laws) or material change
(as defined in applicable Securities Laws) concerning the Company that has not
been generally disclosed and the decision of the Purchaser or such Beneficial
Purchaser, if any, to tender this irrevocable offer and acquire the Purchaser’s
Securities has not been made as a result of any oral or written representation
as to fact or otherwise made by or on behalf of the Company or any employees,
agents or affiliates thereof or any other person and is based entirely upon the
SEC Reports;

(o) Investment Suitability. The Purchaser and each Beneficial Purchaser, if any,
understands that an investment in the Company includes a high degree of risk,
has such knowledge and experience in investments, financial and business affairs
as to be capable of evaluating the merits and risks of the investment hereunder
in the Purchaser’s Securities, is in a financial position to hold such
Securities for an indefinite period of time, and is able to bear the economic
risk of total loss of such investment;

(p) Resale. The Purchaser and each Beneficial Purchaser, if any, fully
understands that the Securities may not be sold in Canada or to Canadian
residents, unless (A) the sale is made pursuant to an available exemption from
the prospectus and registration requirements under applicable Securities Laws in
the Purchaser’s province or territory of residence, or (B) in addition to other
resale requirements, the required “hold” period under applicable Securities
Laws, which may be of indefinite duration, has expired since the acquisition by
it of the Securities to be sold and all other requirements of applicable
Securities Laws are fulfilled, and the Company is a reporting issuer under the
Securities Laws at the time of the trade. The Purchaser and each Beneficial
Purchaser, if any, will not resell the Securities except in accordance with the
provisions of applicable Securities Laws;



--------------------------------------------------------------------------------



- 27 -

(q) Other Documents. The Purchaser and each Beneficial Purchaser, if any, will
promptly execute, deliver and file any other documents required by applicable
Securities Laws or the Securities Commissions or the Trading Market in order to
permit the purchase of the Purchaser’s Securities on the terms herein set forth
which the Company requests;

(r) Personal Information. The Purchaser for and on behalf of itself and each
Beneficial Purchaser, if any, acknowledges that this Subscription Agreement
requires the Purchaser and each Beneficial Purchaser, if any, to provide certain
personal information (“Personal Information”) to the Company. Such Personal
Information is being collected and will be used by the Company for the purposes
of completing the offering of the Securities, which includes, without
limitation, determining the Purchaser’s and each Beneficial Purchaser’s
eligibility to purchase the Purchaser’s Securities under applicable Securities
Laws, preparing and registering certificates representing the Purchaser’s
Securities and completing filings required by the Securities Commissions and the
Trading Market. The Purchaser, on its own behalf and on behalf of each
Beneficial Purchaser, if any, agrees that the Purchaser’s and each Beneficial
Purchaser’s Personal Information may be disclosed by the Company to: (A) stock
exchanges and applicable securities regulatory authorities, (B) a registrar and
transfer agent of the Company, and (C) any of the other parties involved in the
proposed offering of the Securities, including legal counsel, and may be
included in record books in connection with the offering of the Securities. By
executing this Subscription Agreement, the Purchaser for and on behalf of itself
and each Beneficial Purchaser, if any, consents to the foregoing collection, use
and disclosure of the Purchaser’s and each Beneficial Purchaser’s Personal
Information, the collection, use and disclosure of such Personal Information by
the Securities Commissions and the Trading Market, and the collection, use and
disclosure of such Personal Information by the Company for corporate finance and
shareholder communication purchases or such other purposes as are necessary to
the Company’s business. The Purchaser, on its own behalf and on behalf of each
Beneficial Purchaser, acknowledges that the Trading Market may collect such
Personal Information. The Purchaser also consents for and on behalf of itself
and each Beneficial Purchaser, if any, to the filing of copies or originals of
any of the Purchaser’s or such Beneficial Purchaser’s documents described in
Section 2.3 as may be required to be filed with any stock exchange or securities
regulatory authority in connection with the transactions contemplated hereby;
and



--------------------------------------------------------------------------------



- 28 -

The Purchaser, on its own behalf and on behalf of each Beneficial Purchaser, if
any, acknowledges and agrees that the foregoing representations and warranties
are made by it with the intention that they may be relied upon by the Company in
determining the Purchaser’s eligibility or the eligibility of such Beneficial
Purchaser, if any, to purchase the Purchaser’s Securities under Securities Laws.
The Purchaser on its own behalf and on behalf of each Beneficial Purchaser, if
any, further agrees that by accepting delivery of the Purchaser’s Securities on
the Closing Date, it shall be representing and warranting that the foregoing
representations and warranties are true and correct as at the Closing Date with
the same force and effect as if they had been made by the Purchaser and such
Beneficial Purchaser at the Closing Date and that they shall survive the
purchase by the Purchaser and such Beneficial Purchaser of the Purchaser’s
Securities and shall continue in full force and effect notwithstanding any
subsequent disposition by the Purchaser or such Beneficial Purchaser of the
Purchaser’s Securities. The Purchaser on its own behalf and on behalf of each
Beneficial Purchaser, if any, undertakes to notify the Company immediately of
any change in any representation, warranty or other information relating to the
Purchaser or a Beneficial Purchaser set out in this Subscription Agreement which
takes place at or prior to the Closing date.

3.4 Purchaser’s Acknowledgements. The Canadian Purchaser for and on behalf of
itself and each Beneficial Purchaser, if any, acknowledges and agrees that:

(a) (A) no agency, securities commission, governmental authority, regulatory
body, stock exchange or other entity has reviewed, passed on, made any finding
or determination as to the merits of investment in, nor have any such agencies,
securities commissions, governmental authorities, regulatory bodies, stock
exchanges or other entities made any recommendation or endorsement with respect
to, the Securities, the Company or the offering of the Securities; (B) there is
no government or other insurance covering the Securities; and (C) there are
risks associated with the purchase of the Purchaser’s Securities;

(b) no prospectus, registration statement, offering memorandum or other offering
document has been filed by the Company with a securities commission or other
securities regulatory authority in any jurisdiction in or outside of Canada in
connection with the issuance of the Purchaser’s Securities, the Securities or
the offering of the Securities and such issuances are exempt from the prospectus
requirements otherwise applicable under the provisions of applicable Securities
Laws and United States Securities Laws and, as a result, in connection with its
purchase of the Purchaser’s Securities hereunder, as applicable:



--------------------------------------------------------------------------------



- 29 -

(i) the Purchaser and such Beneficial Purchaser is restricted from using most of
the protections, rights and remedies available under applicable Securities Laws
including, without limitation, statutory rights of rescission or damages;

(ii) the Purchaser and such Beneficial Purchaser will not receive information
that may otherwise be required to be provided to the Purchaser and such
Beneficial Purchaser under applicable Securities Laws or contained in a
prospectus prepared in accordance with applicable Securities Laws;

(iii) the Company is relieved from certain obligations that would otherwise
apply under applicable Securities Laws; and

(iv) there are restrictions on the Purchaser’s ability to resell the Purchaser’s
Securities and it is the responsibility of the Purchaser and such Beneficial
Purchaser to determine these restrictions and to comply with them before selling
any such Securities.

(c) the Purchaser’s Securities are being offered for sale only on a “private
placement” basis;

(d) the Purchaser and such Beneficial Purchaser, if any, has had the opportunity
to review this Subscription Agreement and the transactions contemplated by this
Subscription Agreement and fully understands the same;

(e) all costs and expenses incurred by the Purchaser and such Beneficial
Purchaser (including any fees and disbursements of legal counsel retained by the
Purchaser and such Beneficial Purchaser) relating to the purchase of the
Purchaser’s Securities shall be borne by the Purchaser;

(f) none of the Company’s counsel assume any responsibility or liability of any
nature whatsoever for the accuracy or adequacy of the SEC Reports and as to
whether all information concerning the Company required to be disclosed by the
Company has been generally disclosed and that such counsel are entitled to the
benefit of this subsection;

(g) the Purchaser and each Beneficial Purchaser, if any, is responsible for
obtaining such legal and tax advice as it considers necessary or appropriate in
connection with the execution, delivery and performance by it of this
Subscription Agreement and the transactions contemplated herein;



--------------------------------------------------------------------------------



- 30 -

(h) the Purchaser and each Beneficial Purchaser, if any, is solely responsible
for its own due diligence investigation of the Company and its business, for its
own analysis of the merits and risks of its investment in the Securities made
pursuant to this Subscription Agreement and for its own analysis of the terms of
its investment;

(i) the Purchaser’s Securities will be subject to certain resale restrictions
under the Securities Laws and the Purchaser and each Beneficial Purchaser, if
any, agrees to comply with such restrictions and the Purchaser and each
Beneficial Purchaser, if any, has been advised to consult its own legal advisors
with respect to applicable resale restrictions and is solely responsible (and
the Company is not in any manner responsible) for complying with such
restrictions.

(j) the Company shall be entitled to make a notation on its records or give
instructions to any transfer agent of the Securities in order to implement the
restrictions on transfer set forth and described herein; and

(k) no person has made any written or oral representations or undertakings (A)
that any person will resell or repurchase the Purchaser’s Securities, (B) that
any person will refund all or any part of the Purchase Price, or (C) as to the
future price or value of the Purchaser’s Securities.

3.5 Further Authorization of the Purchaser. If the Purchaser or any Beneficial
Purchaser is resident in or otherwise subject to the securities laws of the
Province of Ontario, the Purchaser for and on behalf of itself and each
Beneficial Purchaser, if any, authorizes the indirect collection of Personal
Information pertaining to the Purchaser and such Beneficial Purchaser by the OSC
and acknowledges and agrees that the Purchaser and such Beneficial Purchaser has
been notified by the Company (i) of the delivery to the OSC of Personal
Information pertaining to the Purchaser and such Beneficial Purchaser,
including, without limitation, the full name, residential address and telephone
number of the Purchaser and such Beneficial Purchaser, the number and type of
securities purchased and the total Purchase Price paid in respect of the
Purchaser’s Securities, (ii) that this information is being collected indirectly
by the OSC under the authority granted to it under applicable Securities Laws,
(iii) that this information is being collected for the purposes of the
administration and enforcement of the securities laws of Ontario, and (iv) that
the title, business address and business telephone number of the public official
in Ontario who can answer questions about the OSC’s indirect collection of the
information is the Administrative Assistant to the Director of Corporate
Finance, the Ontario Securities Commission, Suite 1903, Box 5520, Queen Street
West, Toronto, Ontario M5H 3S8, Telephone: (416) 593-8086, Facsimile: (416)
593-8252.



--------------------------------------------------------------------------------



- 31 -

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than (i)
pursuant to an effective registration statement; (ii) to the Company; or (iii)
to an Affiliate of the Purchaser, the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration of such
transferred Securities under the Securities Act. As a condition of transfer, any
such transferee shall agree in writing to be bound by the terms of this
Agreement and shall have the rights of a Purchaser under this Agreement.

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1(b), of a legend on any of the Securities in the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”) AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

4.2 Furnishing of Information. As long as the Purchaser owns Securities, the
Company covenants to timely file (or obtain extensions in respect thereof and
file within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to the Exchange Act. As long as the
Purchaser owns Securities, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make available in accordance with Rule 144(c) such information as is required
for the Purchaser to sell the Securities under Rule 144. The Company further
covenants that it will take such further action as any holder of Securities may
reasonably request, all to the extent required from time to time, to enable such
Person to sell such Securities without registration under the Securities Act
within the limitation of the exemptions provided by Rule 144.



--------------------------------------------------------------------------------



- 32 -

4.3 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities in a manner that would require the registration under the Securities
Act of the sale of the Securities to the Purchaser or that would be integrated
with the offer or sale of the Securities for purposes of the rules and
regulations of any Trading Market.

4.4 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Securities hereunder for (i) general working capital purposes, (ii) to finance
acquisitions, (iii) to finance software development and marketing; and (iii) not
to redeem any Company equity or equity-equivalent securities or to settle any
outstanding litigation, or to make any payment to any director or officer, other
than salary and reimbursement of expenses in accordance with past practice.

4.5 Indemnification of Purchaser. The Company will indemnify and hold each
Purchaser and its directors, officers, shareholders, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation, that any such Purchaser Party may
suffer or incur as a result of or relating to any misrepresentation, breach or
inaccuracy of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in the other Transaction Documents. The
Company will reimburse the Purchaser for its reasonable legal and other expenses
(including the cost of any investigation, preparation and travel in connection
therewith) incurred in connection therewith, as such expenses are incurred.

4.6 Prohibition of Short Sales. Prior to the Effective Date, each Purchaser
shall not effect any “short sale” of the Company’s common stock. Each Purchaser
acknowledges and agrees that, in the event of an actual or threatened breach of
any of the provisions of this Agreement by such party, the harm to the others
will be immediate, substantial and irreparable and the monetary damages will be
inadequate. Accordingly, each Purchaser agrees that, in such event, the others
will be entitled to equitable relief, including an injunction and an order of
specific performance, in addition to any and all other remedies at law or in
equity.



--------------------------------------------------------------------------------



- 33 -

ARTICLE V.

MISCELLANEOUS

5.1 Fees and Expenses. Except as otherwise set forth in this Agreement, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all stamp and other taxes and duties levied in
connection with the sale of the Securities.

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (New York
City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
Trading Day or later than 6:30 p.m. (New York City time) on any Trading Day, (c)
the Trading Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. The address for such notices and
communications shall be as set forth on the signature pages attached hereto.

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Purchaser or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.



--------------------------------------------------------------------------------



- 34 -

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. If any
party shall commence an action or proceeding to enforce any provisions of a
Transaction Document, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorney’s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

5.9 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and delivery of the Units.

5.10 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

5.11 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefore, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.12 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefore, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.



--------------------------------------------------------------------------------



- 35 -

5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchaser
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

5.14 Currency. Save as otherwise set forth herein, all amounts expressed in
dollars or “$” shall refer to the lawful currency of the United States in
immediately available funds.

5.15 Language. The parties have requested that this document and all related
documents be drafted in the English language only. Les parties ont demandé que
ce document et tous documents y afférent soient rédigés en anglais seulement.

(Signature Page Follows)



--------------------------------------------------------------------------------



- 36 -

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Address for Notice:

 

Rory Olson
Chief Executive Officer
Neutron Enterprises Inc.
1155 René-Lévesque Blvd. West
Suite 2500
Montreal, Quebec H3B 2K4
Canada

 

 

Tel: (514) 871-2222

With copy to (which shall not constitute notice):

 

Neutron Enterprises Inc.
c/o Francine Wiseman
Corporate Secretary
5 Place Ville Marie
Suite 1203
Montreal, Quebec
H3B 2G2

 

 

Tel: (514) 875-2100
Fax: (514) 875-8237
E-mail: fwiseman@spiegelsohmer.com

[SIGNATURE PAGE CONTINUES]



--------------------------------------------------------------------------------



- 37 -

 

(PURCHASER’S SIGNATURE PAGE)

 

 

[________________________________________]

            By:  



 

 

--------------------------------------------------------------------------------

 

 

 

Name:

 

 

Title:

 

 

Address:

 

 

Subscription Amount: U.S.$

 

 

[_______________________________________]



--------------------------------------------------------------------------------



ANNEX I

DISCLOSURE SCHEDULE 3.1

[provide]



--------------------------------------------------------------------------------



EXHIBIT A

WARRANT



--------------------------------------------------------------------------------



SCHEDULE A

ACCREDITED INVESTOR STATUS CERTIFICATE

TO BE COMPLETED BY ONTARIO AND QUEBEC ACCREDITED INVESTORS

The categories listed herein contain certain specifically defined terms. If you
are unsure as to the meanings of those terms, or are unsure as to the
applicability of any category below, please contact your broker and/or legal
advisor before completing this certificate.

In connection with the purchase by the undersigned Purchaser of the Purchaser’s
Securities, the Purchaser, on its own behalf and on behalf of each Beneficial
Purchaser, if any, hereby represents, warrants, covenants and certifies to the
Company (and acknowledges that the Company and its counsel are relying thereon)
that:

 

(b)

the Purchaser or each such Beneficial Purchaser is resident in or otherwise
subject to the securities laws of one of the provinces of Ontario or Quebec;

 

(c)

the Purchaser or each such Beneficial Purchaser is purchasing the Purchaser’s
Securities as principal (as defined in applicable Securities Laws) for its own
account and not for the benefit of any other person;

 

(d)

the Purchaser or each such Beneficial Purchaser is an “accredited investor”
within the meaning of NI 45-106 on the basis that the Purchaser or such
Beneficial Purchaser qualifies in the category of “accredited investor”
reproduced below beside which the Purchaser has indicated the Purchaser or each
such Beneficial Purchasers qualifies; and

 

(e)

upon execution of this Schedule A by the Purchaser, this Schedule A shall be
incorporated into and form a part of the Subscription Agreement.

(PLEASE CHECK THE BOX OF THE APPLICABLE CATEGORY OF ACCREDITED INVESTOR)

[emptybox.gif]

(a)

a Canadian financial institution, or a Schedule III bank;

[emptybox.gif]

(b)

the Business Development Bank of Canada incorporated under the Business
Development Bank of Canada Act (Canada);



--------------------------------------------------------------------------------



- 2

 

[emptybox.gif]

(c)

a subsidiary of any person referred to in paragraphs (a) or (b), if the person
owns all of the voting securities of the subsidiary, except the voting
securities required by law to be owned by directors of that subsidiary;

[emptybox.gif]

(d)

a person registered under the securities legislation of a jurisdiction of Canada
as an adviser or dealer, other than a person registered solely as a limited
market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador);

[emptybox.gif]

(e)

an individual registered or formerly registered under the securities legislation
of a jurisdiction of Canada as a representative of a person referred to in
paragraph (d);

[emptybox.gif]

(f)

the Government of Canada or a jurisdiction of Canada, or any crown corporation,
agency or wholly owned entity of the Government of Canada or a jurisdiction of
Canada;

[emptybox.gif]

(g)

a municipality, public board or commission in Canada and a metropolitan
community, school board, the Comité de gestion de la taxe scolaire de l’île de
Montréal or an intermunicipal management board in Québec;

[emptybox.gif]

(h)

any national, federal, state, provincial, territorial or municipal government of
or in any foreign jurisdiction, or any agency of that government;

[emptybox.gif]

(i)

a pension fund that is regulated by either the Office of the Superintendent of
Financial Institutions (Canada) or a pension commission or similar regulatory
authority of a jurisdiction of Canada;

[emptybox.gif]

(j)

an individual who, either alone or with a spouse, beneficially owns, directly or
indirectly, financial assets having an aggregate realizable value that before
taxes, but net of any related liabilities, exceeds CDN.$1,000,000;

[emptybox.gif]

(k)

an individual whose net income before taxes exceeded CDN.$200,000 in each of the
two most recent calendar years or whose net income before taxes combined with
that of a spouse exceeded CDN.$300,000 in each of the two most recent calendar
years and who, in either case, reasonably expects to exceed that net income
level in the current calendar year;



--------------------------------------------------------------------------------



- 3

 

[emptybox.gif]

(l)

an individual who, either alone or with a spouse, has net assets of at least
CDN.$5,000,000;

[emptybox.gif]

(m)

a person, other than an individual or investment fund, that has net assets of at
least CDN.$5,000,000 as shown on its most recently prepared financial
statements;

[emptybox.gif]

(n)

an investment fund that distributes or has distributed its securities only to
(i) a person that is or was an accredited investor at the time of the
distribution, (ii) a person that acquires or acquired securities in the
circumstances referred to in sections 2.10 [Minimum amount investment] and 2.19
[Additional investment in investment funds] of NI 45-106, or (iii) a person
described in paragraph (i) or (ii) that acquires or acquired securities under
section 2.18 [Investment fund reinvestment] of NI 45-106;

[emptybox.gif]

(o)

an investment fund that distributes or has distributed securities under a
prospectus in a jurisdiction of Canada for which the regulator or, in Québec,
the securities regulatory authority, has issued a receipt;

[emptybox.gif]

(p)

a trust company or trust corporation registered or authorized to carry on
business under the Trust and Loan Companies Act (Canada) or under comparable
legislation in a jurisdiction of Canada or a foreign jurisdiction, acting on
behalf of a fully managed account managed by the trust company or trust
corporation, as the case may be;

[emptybox.gif]

(q)

a person acting on behalf of a fully managed account managed by that person, if
that person (i) is registered or authorized to carry on business as an adviser
or the equivalent under the securities legislation of a jurisdiction of Canada
or a foreign jurisdiction, and (ii) in Ontario, is purchasing a security that is
not a security of an investment fund;

[emptybox.gif]

(r)

a registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded;

[emptybox.gif]

(s)

an entity organized in a foreign jurisdiction that is analogous to any of the
entities referred to in paragraphs (a) to (d) or paragraph (i) in form and
function;



--------------------------------------------------------------------------------



- 4

 

[emptybox.gif]

(t)

a person in respect of which all of the owners of interests, direct, indirect or
beneficial, except the voting securities required by law to be owned by
directors, are persons that are accredited investors;

[emptybox.gif]

(u)

an investment fund that is advised by a person registered as an adviser or a
person that is exempt from registration as an adviser, or

[emptybox.gif]

(v)

a person that is recognized or designated by the securities regulatory authority
or, except in Ontario and Québec, the regulator as (i) an accredited investor,
or (ii) an exempt purchaser in Alberta .

For the purposes hereof, the following definitions are included for convenience:

 

(a)

“Canadian financial institution” means (i) an association governed by the
Cooperative Credit Associations Act (Canada) or a central cooperative credit
society for which an order has been made under section 473(1) of that Act, or
(ii) a bank, loan corporation, trust company, trust corporation, insurance
company, treasury branch, credit union, caisse populaire, financial services
cooperative, or league that, in each case, is authorized by an enactment of
Canada or a jurisdiction of Canada to carry on business in Canada or a
jurisdiction of Canada;

 

(b)

“control person” has the same meaning as in securities legislation except in
Ontario and Québec where control person means any person that holds or is one of
a combination of persons that holds (i) a sufficient number of any of the
securities of an issuer so as to affect materially the control of the issuer, or
(ii) more than 20% of the outstanding voting securities of an issuer except
where there is evidence showing that the holding of those securities does not
affect materially the control of the issuer;

 

(c)

“entity” means a company, syndicate, partnership, trust or unincorporated
organization;

 

(d)

“financial assets” means cash, securities, or a contract of insurance, a deposit
or an evidence of a deposit that is not a security for the purposes of
securities legislation;

 

(e)

“founder” means, in respect of an issuer, a person who, (i) acting alone, in
conjunction, or in concert with one or more persons, directly or indirectly,
takes the initiative in founding, organizing or substantially reorganizing the
business of the issuer, and (ii) at the time of the trade is actively involved
in the business of the issuer;



--------------------------------------------------------------------------------



- 5

 

 

(f)

“fully managed account” means an account of a client for which a person makes
the investment decisions if that person has full discretion to trade in
securities for the account without requiring the client’s express consent to a
transaction;

 

(g)

“investment fund” means a mutual fund or a non-redeemable investment fund;

 

(h)

“person” includes (i) an individual, (ii) a corporation, (iii) a partnership,
trust, fund an association, syndicate, organization or other organized group of
person, whether incorporated or not, and (iv) an individual or other person in
that person’s capacity as a trustee, executor, administrator or personal or
other legal representative;

 

(i)

“related liabilities” means liabilities incurred or assumed for the purpose of
financing the acquisition or ownership of financial assets or liabilities that
are secured by financial assets;

 

(j)

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);

 

(k)

“spouse” means an individual who (i) is married to another individual and is not
living separate and apart within the meaning of the Divorce Act (Canada), from
the other individual, (ii) is living with another individual in a marriage-like
relationship, including a marriage-like relationship between individuals of the
same gender, or (iii) in Alberta, is an individual referred to in paragraph (i)
or (ii), or is an adult interdependent partner within the meaning of the Adult
Interdependent Relationships Act (Alberta); and

 

(l)

“subsidiary” means an issuer that is controlled directly or indirectly by
another issuer and includes a subsidiary of that subsidiary.

In NI 45-106 a person or company is considered to be an affiliated entity of
another person or company if one is a subsidiary entity of the other, or if both
are subsidiary entities of the same person or company, or if each of them is
controlled by the same person or company.

In NI 45-106 a person (first person) is considered to control another person
(second person) if (a) the first person, directly or indirectly, beneficially
owns or exercises control or direction over securities of the second person
carrying votes which, if exercised, would entitle the first person to elect a
majority of the directors of the second person, unless that first person holds
the voting securities only to secure an obligation, (b) the second person is a
partnership, other than a limited partnership, and the first person holds more
than 50% of the interests of the partnership, or (c) the second person is a
limited partnership and the general partner of the limited partnership is the
first person.



--------------------------------------------------------------------------------



- 6

 

In NI 45-106 a trust company or trust corporation described in paragraph (p)
above of the definition of “accredited investor” (other than in respect of a
trust company or trust corporation registered under the laws of Prince Edward
Island that is not registered or authorized under the Trust and Loan Companies
Act (Canada) or under comparable legislation in another jurisdiction of Canada)
is deemed to be purchasing as principal.

In NI 45-106 a person described in paragraph (q) above of the definition of
“accredited investor” is deemed to be purchasing as principal.

The foregoing representations, warranties, covenants and certifications
contained in this certificate are true and accurate as of the date of this
certificate and will be true and accurate as of the Closing Date. If any such
representations, warranties, covenants and certifications shall not be true and
accurate prior to the Closing Date, the undersigned shall give immediate written
notice of such fact to the Company prior to the Closing Date.

 

Dated:

 

 

Signed: 

 

 



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------




 






--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness (If Purchaser is an Individual)

 

Print the name of Purchaser




 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Print Name of Witness

 

If Purchaser is other than an individual, print name and title of Authorized
Signing Officer



--------------------------------------------------------------------------------



SCHEDULE B

MINIMUM AMOUNT INVESTMENT STATUS CERTIFICATE

TO BE COMPLETED BY ONTARIO AND QUEBEC PURCHASERS THAT ARE
SUBSCRIBING UNDER THE “MINIMUM AMOUNT INVESTMENT” EXEMPTION

In connection with the purchase by the undersigned Purchaser of the Purchaser’s
Securities, the Purchaser, on its own behalf and on behalf of each Beneficial
Purchaser, if any, hereby represents, warrants, covenants and certifies to the
Company (and acknowledges that the Company and its counsel are relying thereon)
that:

 

(a)

the Purchaser or each Beneficial Purchaser is resident in or otherwise subject
to the securities laws of one of the provinces of Ontario or Quebec;

 

(b)

the Purchaser or each Beneficial Purchaser is purchasing the Purchaser’s
Securities as principal (as defined in applicable Securities Laws) for its own
account and not for the benefit of any other person;

 

(c)

the Purchaser’s Securities have an acquisition cost to the Purchaser or each
Beneficial Purchaser of not less than 150,000 Canadian Dollars, payable in cash
at the Closing of the offering of the Securities;

 

(d)

the Purchaser’s Securities are a security of a single issuer;

 

(e)

the Purchaser and each Beneficial Purchaser was not created nor is it being used
solely to purchase or hold securities in reliance on the registration and
prospectus exemptions provided under Section 2.10 of NI 45-106, it pre-existed
the offering of the Securities and has a bona fide purpose other than investment
in the Securities; and

 

(f)

upon execution of this Schedule B by the Purchaser, this Schedule B shall be
incorporated into and form a part of the Subscription Agreement.

The foregoing representations, warranties, covenants and certifications
contained in this certificate are true and accurate as of the date of this
certificate and will be true and accurate as of the Closing Date. If any such
representations, warranties, covenants and certifications shall not be true and
accurate prior to the Closing Date, the undersigned shall give immediate written
notice of such fact to the Company prior to the Closing Date.



--------------------------------------------------------------------------------



-2

Dated:

 

 

Signed:

 

 



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness (If Purchaser is an Individual)

 

Print the name of Purchaser

 

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Print Name of Witness

 

If Purchaser is other than an individual,
print name and title of
Authorized Signing Officer



--------------------------------------------------------------------------------



SCHEDULE C

EMPLOYEE, EXECUTIVE OFFICER, DIRECTOR OR CONSULTANT STATUS CERTIFICATE

TO BE COMPLETED BY EMPLOYEES, EXECUTIVE OFFICERS, DIRECTORS OR CONSULTANTS OF
THE COMPANY

The categories listed herein contain certain specifically defined terms. If you
are unsure as to the meanings of those terms, or are unsure as to the
applicability of any category below, please contact your broker and/or legal
advisor before completing this certificate.

In connection with the purchase by the undersigned Purchaser of the Purchaser’s
Securities, the Purchaser hereby represents, warrants, covenants and certifies
to the Company (and acknowledges that the Company and its counsel are relying
thereon) that:

 

(a)

the Purchaser is resident in or otherwise subject to the securities laws of one
of the provinces of Ontario or Quebec;

 

(b)

the Purchaser is purchasing the Purchaser’s Securities as principal for its own
account and not for the benefit of any other person;

 

(c)

the Purchaser’s participation in the trade is voluntary;

 

(d)

the Purchaser fits within one of the categories set out in Section 2.24 of NI
45-106 and reproduced below beside which the undersigned has indicated the
undersigned belongs to such category; and

 

(e)

upon execution of this Schedule C by the Purchaser, this Schedule C shall be
incorporated into and form a part of the Subscription Agreement.

(PLEASE CHECK THE BOX OF THE APPLICABLE CATEGORY)

[emptybox.gif]

(a)      an employee, executive officer, director or consultant of the Company;

[emptybox.gif]

(b)      an employee, executive officer, director or consultant of a related
entity of the Company; or

[emptybox.gif]

(c)      a permitted assign of a person referred to in paragraph (a) or (b).



--------------------------------------------------------------------------------



- 2 -

For the purposes hereof, the following definitions are included for convenience:

(a)

“consultant” means, for an issuer, a person, other than an employee, executive
officer, or director of the issuer or of a related entity of the issuer, that
(a) is engaged to provide services to the issuer or a related entity of the
issuer, other than services provided in relation to a distribution, (b) provides
the services under a written contract with the issuer or a related entity of the
issuer, and (c) spends or will spend a significant amount of time and attention
on the affairs and business of the issuer or a related entity of the issuer;

(b)

“executive officer” means, for an issuer, an individual who is (i) a chair,
vice-chair or president, (ii) a vice-president in charge of a principal business
unit, division or function including sales, finance or production, (iii) an
officer of the issuer or any of its subsidiaries and who performs a
policy-making function in respect of the issuer, or (iv) performing a
policy-making function in respect of the issuer;

(c)

“director” means (i) a member of the board of directors of a company or an
individual who performs similar functions for a company, and (ii) with respect
to a person that is not a company, an individual who performs functions similar
to those of a director of a company;

(d)

“permitted assign” means, for a person that is an employee, executive officer,
director or consultant of an issuer or of a related entity of the issuer,

 

(i)

a trustee, custodian, or administrator acting on behalf of, or for the benefit
of the person,

 

(ii)

a holding entity of the person,

 

(iii)

an RRSP or a RRIF of the person,

 

(iv)

a spouse of the person,

 

(v)

a trustee, custodian, or administrator acting on behalf of, or for the benefit
of the spouse of the person,

 

(vi)

a holding entity of the spouse of the person, or

 

(vii)

an RRSP or a RRIF of the spouse of the person;

(e)

“related entity” means, for an issuer, a person that controls or is controlled
by the issuer or that is controlled by the same person that controls the issuer;
and

(f)

“related person” means, for an issuer, (i) a director or executive officer of
the issuer or of a related entity of the issuer, (ii) an associate of a director
or executive officer of the issuer or of a related entity of the issuer, or
(iii) a permitted assign of a director or executive officer of the issuer or of
a related entity of the issuer.



--------------------------------------------------------------------------------



- 3 -

In NI 45-106, a person (first person) is considered to control another person
(second person) if the first person, directly or indirectly, has the power to
direct the management and policies of the second person by virtue of (a)
ownership of or direction over voting securities in the second person, (b) a
written agreement or indenture, (c) being the general partner or controlling the
general partner of the second person, or (d) being a trustee of the second
person.

In NI 45-106 participation in a trade is considered voluntary if (a) in the case
of an employee or the employee’s permitted assign, the employee or the
employee’s permitted assign is not induced to participate in the trade by
expectation of employment or continued employment of the employee with the
issuer or a related entity of the issuer, (b) in the case of an executive
officer or the executive officer’s permitted assign, the executive officer or
the executive officer’s permitted assign is not induced to participate in the
trade by expectation of appointment, employment, continued appointment or
continued employment of the executive officer with the issuer or a related
entity of the issuer, and (c) in the case of a consultant or the consultant’s
permitted assign, the consultant or the consultant’s permitted assign is not
induced to participate in the trade by expectation of engagement of the
consultant to provide services or continued engagement of the consultant to
provide services to the issuer or a related entity of the issuer.

The foregoing representations contained in this certificate are true and
accurate as of the date of this certificate and will be true and accurate as of
the Closing Date. If any such representations shall not be true and accurate
prior to the Closing Date, the undersigned shall give immediate written notice
of such fact to the Company prior to the Closing Date.

Dated:

 

 

Signed:

 

 



--------------------------------------------------------------------------------

 

 



--------------------------------------------------------------------------------

 

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Witness (If Purchaser is an Individual)

 

Print the name of Purchaser

 

 

 

 

 

 



--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

Print Name of Witness

 

If Purchaser is other than an individual,
print name and title of
Authorized Signing Officer



--------------------------------------------------------------------------------